GREEN, Judge.
J.B. appeals the trial court’s order modifying placement of a child. We vacate the order pursuant to the Department of Children and Family Services’ confession of error conceding that there was inadequate notice of the hearing on the motion to modify placement of the child. The Department further concedes that the proper remedy is to vacate the trial court’s order and remand this case for further proceedings. Accordingly, the trial court’s order is vacated, and this matter is remanded for further proceedings.
Vacated and remanded.
DAVIS and SILBERMAN, JJ., Concur.